DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3-4,8,11-16 and 20-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022-08-15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 10, 17-19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MÄÄTTÄ et al. (US 2018/0067520).

Regarding claim 1 MÄÄTTÄ discloses:
A device, comprising: 
a first portion and a second portion that are rotatably secured around first and second hinge axes (e.g. 318/320, radius of the device profile paragraph [0032]), through a range of rotation from a closed orientation to an open orientation (e.g. FIG.8-FIG.16); and, 
first and second timing arms (e.g. 302/310/314 304/312/322 FIG.3) that define first and second timing gears that intermesh through the range of rotation to synchronize rotation around the first and second hinge axes (e.g. FIG.8-FIG.16), the timing gears rotating around first and second timing axes (e.g. 306/308 FIG.3) that are parallel to and not co-extensive with the hinge axes (e.g. indicated FIG.8-FIG.16), the first and second timing arms configured to be biased toward the timing axes relative to the first and second portions at the closed orientation and to create a pop up force on the first and second portions from the bias (described paragraph [0032], also via springs 806/1706 FIG.17).

Regarding claim 2 MÄÄTTÄ discloses:
the first portion is secured to a first friction arm (e.g. top half of 808/1718 FIG.17) and the second portion is secured to a second friction arm (e.g. bottom half of 808/1720 FIG.17), and wherein the first friction arm is rotationally secured around a first hinge shaft that defines the first hinge axis (e.g. indicated FIG.17) and the second friction arm is rotationally secured around a second hinge shaft (e.g. indicated FIG.17) that defines the second hinge axis.

Regarding claim 5 MÄÄTTÄ discloses:
the first timing arm can move linearly relative to the first friction arm toward and away from the first hinge axis (e.g. indicated FIG.8-FIG.16) and the first timing arm can rotate axially relative to the first friction arm within a defined angular range (e.g. indicated FIG.8-FIG.16).

Regarding claim 6 MÄÄTTÄ discloses:
the first timing arm defines a first travel slot (e.g. 1722 FIG.17) and the first friction arm defines a first travel pin (e.g. 1100 FIG.17) and interaction of the first travel pin in the first travel slot allows the relative linear movement and defines the relative axial rotation (e.g. indicated FIG.8-FIG.16), or wherein the first timing arm defines a first travel pin and the first friction arm defines a first travel slot and interaction of the first travel pin in the first travel slot allows the relative linear movement and defines the relative axial rotation.

Regarding claim 7 MÄÄTTÄ discloses:
A device, comprising: 
a first portion and a second portion that are rotatably secured to a hinge assembly that defines a first hinge axis (e.g. 318/320, radius of the device profile paragraph [0032]) that the first portion rotates around and a second hinge axis that the second portion rotates around (e.g. indicated FIG.8-FIG.16); and, 
the hinge assembly further comprising a first timing gear (e.g. 302/310/314 FIG.3) associated with the first portion and a second timing gear (e.g. 304/312/322 FIG.3) associated with the second portion, the first timing gear rotating around a first timing axis that is parallel to and offset from the first hinge axis (e.g. indicated FIG.8-FIG.16), the second timing gear rotating around a second timing axis that is parallel to and offset from the second hinge axis (e.g. described paragraph [0032]), the first and second timing gears directly intermeshing with one another to synchronize rotation around the first hinge axis and the second hinge axis (e.g. shown FIG.8-FIG.16).

Regarding claim 9 MÄÄTTÄ discloses:
the first timing gear defines a first travel slot (e.g. 1722 FIG.17) and the second timing gear defines a second travel slot (e.g. 1722 FIG.17), or wherein the first timing gear defines a first travel pin and the second timing gear defines a second travel pin.

Regarding claim 10 MÄÄTTÄ discloses:
the first travel slot allows relative linear movement between the first timing gear and the first portion and defines and limits relative rotational movement between the first timing gear and the first portion (e.g. indicated FIG.8-FIG.16), and wherein the second travel slot allows relative linear movement between the second timing gear and the second portion and defines and limits relative rotational movement between the second timing gear and the second portion (e.g. indicated FIG.8-FIG.16).

Regarding claim 17 MÄÄTTÄ discloses:
the first timing gear is part of a first timing arm and the second timing gear is part of a second timing arm (e.g. shown/indicated FIG.3).

Regarding claim 18 MÄÄTTÄ discloses:
the first timing gear includes an element that at least in part allows the first timing gear to move linearly relative to the first portion in a direction perpendicular to the first hinge axis (e.g. plural elements shown FIG.8-FIG.16 moving perpendicular to the axis) and defines relative rotational movement between the first timing gear and the first portion (e.g. indicated FIG.8-FIG.16).

Regarding claim 19 MÄÄTTÄ discloses:
the element is a pin (e.g. 1100 FIG.17) or a slot.

Regarding claim 22 MÄÄTTÄ discloses:
A device, comprising: 
a hinge assembly (e.g. 100 FIG.2) that rotatably secures a first portion (e.g. 318 FIG.3) relative to a first hinge axis (e.g. center radius of the device profile paragraph [0032]) and a second portion (e.g. 318 FIG.3) relative to a second hinge axis (e.g. center radius of the device profile paragraph [0032]) to allow the first and second portions to rotate from a closed orientation to an open orientation (e.g. FIG.3-FIG.7); and, 
the hinge assembly including first and second timing arms (e.g. 302/310/314 304/312/322 FIG.3) configured to both synchronize rotation around the first and second hinge axes and to convey a pop-up force on the first and second portions in the closed orientation (described paragraph [0032], also via springs 806/1706 FIG.17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing/hinging devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841